Exhibit 10.1

 

ACCURIDE CORPORATION

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made as of
                      , 201   by and among Accuride Corporation, a Delaware
corporation (the “Company”) and                          (the “Indemnitee).

 

RECITALS

 

The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, and to indemnify its directors, officers and
key employees so as to provide them with the maximum protection permitted by
law.

 

The Bylaws of the Company (the “Bylaws”) require indemnification of the officers
and directors of the Company, and Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(the “DGCL”).

 

The Bylaws and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the board of directors,
officers and other persons with respect to indemnification.

 

The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and key employees, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.

 

The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers and key
employees to expensive litigation risks at the same time as the availability and
coverage of liability insurance has been severely limited.

 

Indemnitee does not regard the protection currently provided by applicable law,
the Company’s governing documents and available insurance as adequate under the
present circumstances, and Indemnitee and agents of the Company may not be
willing to serve as agents of the Company without additional protection.

 

The Board of Directors of the Company (the “Board”) has determined that the
increased difficulty in attracting and retaining highly qualified persons such
as Indemnitee is detrimental to the best interests of the Company’s stockholders
and that the Company should act to assure Indemnitee that there will be
increased certainty of such protection in the future.

 

It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law, regardless of any amendment
or revocation of the Company’s Certificate of Incorporation (the “Charter”) or
Bylaws, so that they will serve or continue to serve the Company free from undue
concern that they will not be so indemnified.

 

--------------------------------------------------------------------------------


 

This Agreement is supplemental to and in furtherance of the indemnification
provided in the Bylaws and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

 

 

1.     Indemnification.


 


(A)   THIRD PARTY PROCEEDINGS. THE COMPANY SHALL INDEMNIFY INDEMNITEE IF
INDEMNITEE IS OR WAS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY
OTHER ACTUAL, THREATENED OR COMPLETED PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS
A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE
COMPANY, BY REASON OF ANY ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE AN
OFFICER OR DIRECTOR OR BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING
AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR TRUSTEE
OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE,
IN EACH CASE WHETHER OR NOT SERVING IN SUCH CAPACITY AT THE TIME ANY LIABILITY
OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION, REIMBURSEMENT OR ADVANCEMENT
OF EXPENSES CAN BE PROVIDED UNDER THIS AGREEMENT (ANY OF THE FOREGOING, A
“PROCEEDING”), OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY,
AGAINST ALL EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT (IF SUCH SETTLEMENT IS APPROVED IN ADVANCE BY THE COMPANY,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) ACTUALLY AND REASONABLY
INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO
BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND, WITH RESPECT TO
ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE
INDEMNITEE’S CONDUCT WAS UNLAWFUL. THE TERMINATION OF ANY PROCEEDING BY
JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR
ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT INDEMNITEE DID
NOT ACT IN GOOD FAITH AND IN A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, OR, WITH RESPECT TO ANY
CRIMINAL ACTION OR PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE
THAT INDEMNITEE’S CONDUCT WAS UNLAWFUL.


 


(B)   PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  THE COMPANY SHALL
INDEMNIFY INDEMNITEE IF INDEMNITEE WAS OR IS, OR IS THREATENED TO BE MADE, A
PARTY TO OR A PARTICIPANT IN ANY PROCEEDING BY OR IN RIGHT OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY TO PROCURE A JUDGMENT IN THE COMPANY’S FAVOR, AGAINST
EXPENSES (INCLUDING ATTORNEYS’ FEES) AND, TO THE FULLEST EXTENT PERMITTED BY
LAW, AMOUNTS PAID IN SETTLEMENT (IF SUCH SETTLEMENT IS APPROVED IN ADVANCE BY
THE COMPANY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), IN EACH CASE TO
THE EXTENT ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH THE
DEFENSE OR SETTLEMENT OF SUCH ACTION OR SUIT IF INDEMNITEE ACTED IN GOOD FAITH
AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS, EXCEPT THAT NO
INDEMNIFICATION SHALL HAVE BEEN MADE IN RESPECT OF ANY CLAIM, ISSUE


 


2

--------------------------------------------------------------------------------



 


OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN FINALLY ADJUDICATED BY COURT
ORDER OR JUDGMENT TO BE LIABLE TO THE COMPANY IN THE PERFORMANCE OF INDEMNITEE’S
DUTY TO THE COMPANY AND ITS STOCKHOLDERS UNLESS AND ONLY TO THE EXTENT THAT THE
COURT IN WHICH SUCH ACTION OR PROCEEDING IS OR WAS PENDING SHALL DETERMINE UPON
APPLICATION THAT, IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS
FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH EXPENSES WHICH SUCH COURT
SHALL DEEM PROPER.


 


(C)   MANDATORY PAYMENT OF EXPENSES.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS
OR OTHERWISE IN DEFENSE OF ANY PROCEEDING REFERRED TO IN SECTION 1(A) OR
SECTION 1(B) OR THE DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, INDEMNITEE
SHALL BE INDEMNIFIED TO THE MAXIMUM EXTENT PERMITTED BY LAW, AS SUCH MAY BE
AMENDED FROM TIME TO TIME, AGAINST ALL EXPENSES (INCLUDING ATTORNEYS’ FEES)
ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN
CONNECTION THEREWITH.  IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING
BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN
ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES (INCLUDING ATTORNEY’S FEES) ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION WITH
EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.  FOR PURPOSES OF THIS
SECTION 1(C) AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR
MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE
DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


 


(D)   INDEMNIFICATION FOR EXPENSES OF A WITNESS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON OF HIS
STATUS AS A CURRENT OR FORMER DIRECTOR, OFFICER, EMPLOYEE, AGENT OR TRUSTEE OF
THE COMPANY OR OF ANY OTHER ENTERPRISE WHICH INDEMNITEE IS OR WAS SERVING AT THE
REQUEST OF THE COMPANY, A WITNESS IN ANY PROCEEDING TO WHICH INDEMNITEE IS NOT A
PARTY AND IS NOT THREATENED TO BE MADE A PARTY, HE SHALL BE INDEMNIFIED AGAINST
ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN
CONNECTION THEREWITH.


 

2.     Contribution.

 


(A)   WHETHER OR NOT THE INDEMNIFICATION PROVIDED IN SECTION 1 ABOVE IS
AVAILABLE, IN RESPECT OF ANY PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE
WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY SHALL
PAY, IN THE FIRST INSTANCE, THE ENTIRE AMOUNT OF ANY JUDGMENT OR SETTLEMENT OF
SUCH PROCEEDING WITHOUT REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH PAYMENT AND
THE COMPANY HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT MAY HAVE
AGAINST INDEMNITEE.  THE COMPANY SHALL NOT ENTER INTO ANY SETTLEMENT OF ANY
PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE
IF JOINED IN SUCH PROCEEDING) UNLESS SUCH SETTLEMENT PROVIDES FOR A FULL AND
FINAL RELEASE OF ALL CLAIMS ASSERTED AGAINST INDEMNITEE.


 


(B)   WITHOUT DIMINISHING OR IMPAIRING THE OBLIGATIONS OF THE COMPANY SET FORTH
IN SECTION 2(A) ABOVE, IF, FOR ANY REASON, INDEMNITEE SHALL ELECT OR BE REQUIRED
TO PAY ALL OR ANY PORTION OF ANY JUDGMENT OR SETTLEMENT IN ANY PROCEEDING IN
WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN
SUCH PROCEEDING), THE COMPANY SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN


 


3

--------------------------------------------------------------------------------



 


SETTLEMENT ACTUALLY AND REASONABLY INCURRED AND PAID OR PAYABLE BY INDEMNITEE IN
PROPORTION TO THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND ALL OFFICERS,
DIRECTORS OR EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY
LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE
HAND, AND INDEMNITEE, ON THE OTHER HAND, FROM THE TRANSACTION FROM WHICH SUCH
PROCEEDING AROSE; PROVIDED, HOWEVER, THAT THE PROPORTION DETERMINED ON THE BASIS
OF RELATIVE BENEFIT MAY, TO THE EXTENT NECESSARY TO CONFORM TO LAW, BE FURTHER
ADJUSTED BY REFERENCE TO THE RELATIVE FAULT OF THE COMPANY AND ALL OFFICERS,
DIRECTORS OR EMPLOYEES OF THE COMPANY OTHER THAN INDEMNITEE WHO ARE JOINTLY
LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE
HAND, AND INDEMNITEE, ON THE OTHER HAND, IN CONNECTION WITH THE EVENTS THAT
RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES OR SETTLEMENT AMOUNTS, AS WELL AS
ANY OTHER EQUITABLE CONSIDERATIONS WHICH THE LAW MAY REQUIRE TO BE CONSIDERED. 
THE RELATIVE FAULT OF THE COMPANY AND ALL OFFICERS, DIRECTORS OR EMPLOYEES OF
THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR
WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE
OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE DEGREE
TO WHICH THEIR ACTIONS WERE MOTIVATED BY INTENT TO GAIN PERSONAL PROFIT OR
ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS PRIMARY OR SECONDARY AND THE
DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR PASSIVE.


 


(C)   THE COMPANY HEREBY AGREES TO FULLY INDEMNIFY AND HOLD INDEMNITEE HARMLESS
FROM ANY CLAIMS OF CONTRIBUTION WHICH MAY BE BROUGHT BY OFFICERS, DIRECTORS OR
EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY LIABLE WITH
INDEMNITEE.


 


(D)   TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IF THE
INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS UNAVAILABLE TO INDEMNITEE FOR
ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF INDEMNIFYING INDEMNITEE, SHALL
CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR JUDGMENTS, FINES,
PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT AND/OR FOR
EXPENSES (INCLUDING ATTORNEYS’ FEES), IN CONNECTION WITH ANY CLAIM RELATING TO
AN INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED
FAIR AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN
ORDER TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
INDEMNITEE AS A RESULT OF THE EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO
SUCH PROCEEDING; AND/OR (II) THE RELATIVE FAULT OF THE COMPANY (AND ITS
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) AND INDEMNITEE IN CONNECTION WITH
SUCH EVENT(S) AND/OR TRANSACTION(S).


 

3.     No Employment Rights.  Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.  The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a director, officer, employee or agent of the Company.

 

4.     Expenses; Indemnification Procedure.

 


(A)   ADVANCEMENT OF EXPENSES. THE COMPANY SHALL ADVANCE ALL EXPENSES INCURRED
BY INDEMNITEE IN CONNECTION WITH THE INVESTIGATION, DEFENSE, SETTLEMENT OR
APPEAL OF ANY PROCEEDING REFERRED TO IN SECTION 1 HEREOF (INCLUDING, BUT NOT
LIMITED TO, AMOUNTS ACTUALLY PAID IN SETTLEMENT OF ANY SUCH PROCEEDING AND, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, PAYMENTS TO THE INDEMNITEE (TO THE
EXTENT SUCH INDEMNITEE IS NOT AN EMPLOYEE OF THE COMPANY) OF AN HOURLY FEE OF
$500 PER HOUR FOR EACH HOUR SPENT BY THE INDEMNITEE IN INVESTIGATING, DEFENDING

 

4

--------------------------------------------------------------------------------


 


AGAINST, BEING A WITNESS IN, PARTICIPATING IN, OR PREPARING TO DEFEND, BE A
WITNESS IN OR PARTICIPATE IN, ANY SUCH PROCEEDING).  ADVANCES SHALL BE UNSECURED
AND INTEREST FREE.  ADVANCES SHALL BE MADE WITHOUT REGARD TO INDEMNITEE’S
ABILITY TO REPAY THE EXPENSES AND WITHOUT REGARD TO INDEMNITEE’S ULTIMATE
ENTITLEMENT TO INDEMNIFICATION UNDER THE OTHER PROVISIONS OF THIS AGREEMENT. 
INDEMNITEE SHALL QUALIFY FOR ADVANCES UPON THE EXECUTION AND DELIVERY TO THE
COMPANY OF THIS AGREEMENT AND INDEMNITEE HEREBY UNDERTAKES TO THE FULLEST EXTENT
REQUIRED BY LAW TO REPAY SUCH AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT THAT,
IT SHALL ULTIMATELY BE DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL JUDGMENT, NOT SUBJECT TO APPEAL, THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY AS AUTHORIZED HEREBY.  THE RIGHT TO ADVANCES UNDER
THIS PARAGRAPH SHALL IN ALL EVENTS CONTINUE UNTIL FINAL DISPOSITION OF ANY
PROCEEDING, INCLUDING ANY APPEAL THEREIN.  NOTHING IN THIS SECTION 4(A) SHALL
LIMIT INDEMNITEE’S RIGHT TO ADVANCEMENT OF ENFORCEMENT EXPENSES PURSUANT TO
SECTION 4(C).


 


IN ADDITION, IN THE EVENT THAT A CHANGE OF CONTROL (AS DEFINED BELOW) HAS
OCCURRED, THE COMPANY SHALL, UPON THE REQUEST OF THE INDEMNITEE, DEPOSIT IN AN
ESCROW ACCOUNT WITH A FINANCIAL INSTITUTION REASONABLY SATISFACTORY TO THE
INDEMNITEE AN AMOUNT EQUAL TO THE EXPENSES REASONABLY PROJECTED BY COUNSEL TO
THE INDEMNITEE TO BE INCURRED OVER THE NEXT SIX MONTHS IN CONNECTION WITH
DEFENDING, OR INVESTIGATING OR PREPARING TO DEFEND, ANY PROCEEDING THEN PENDING
WITH RESPECT TO WHICH THE INDEMNITEE IS ENTITLED TO INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES, AND SHALL, FROM TIME TO TIME UPON REQUEST OF THE
INDEMNITEE REPLENISH THE AMOUNT OF SUCH ESCROW DEPOSIT SO THAT, AFTER THE DATE
OF SUCH ADDITIONAL DEPOSIT, THE AMOUNT OF SUCH ESCROW ACCOUNT IS AT LEAST EQUAL
TO SUCH REASONABLY PROJECTED EXPENSES OVER THE ENSUING SIX MONTH PERIOD. FOR
PURPOSE OF THIS SECTION 4(A), A “CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED IF (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”))
(OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY), IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 35% OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES (AS DEFINED
BELOW); OR (II) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY
AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF;
OR (III) THERE IS A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST 65% OF THE TOTAL VOTING
POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THERE IS A
COMPLETE LIQUIDATION OF THE COMPANY OR A SALE OR DISPOSITION BY THE COMPANY OF
(IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL THE
COMPANY’S ASSETS.  THE TERM “VOTING SECURITIES” MEANS ANY SECURITIES OF THE
COMPANY THAT VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

 

5

--------------------------------------------------------------------------------


 


(B)   NOTICE/COOPERATION BY INDEMNITEE.  INDEMNITEE SHALL GIVE THE COMPANY
NOTICE IN WRITING AS SOON AS PRACTICABLE OF ANY CLAIM MADE AGAINST INDEMNITEE
FOR WHICH INDEMNIFICATION WILL OR COULD BE SOUGHT UNDER THIS AGREEMENT.  FAILURE
OF THE INDEMNITEE TO GIVE THE COMPANY NOTICE OF ANY CLAIM MADE AGAINST
INDEMNITEE FOR WHICH INDEMNIFICATION WILL OR COULD BE SOUGHT UNDER THIS
AGREEMENT SHALL NOT PREVENT INDEMNITEE FROM OBTAINING INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES HEREUNDER, EXCEPT TO THE EXTENT (AND ONLY TO THE EXTENT)
FAILURE TO GIVE SUCH NOTICE HAS INCREASED THE DAMAGES TO THE COMPANY HEREUNDER. 
NOTICE TO THE COMPANY SHALL BE DIRECTED TO THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AND SHALL BE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 15(D) BELOW. IN ADDITION, INDEMNITEE SHALL GIVE THE COMPANY SUCH
INFORMATION AND COOPERATION AS IT MAY REASONABLY REQUIRE AND AS SHALL REASONABLY
BE WITHIN INDEMNITEE’S POWER.


 


(C)   PROCEDURE.  ANY INDEMNIFICATION AND ADVANCES PROVIDED FOR IN THIS
AGREEMENT SHALL BE MADE NO LATER THAN TWENTY (20) DAYS AFTER RECEIPT OF THE
WRITTEN REQUEST OF INDEMNITEE.  IF A CLAIM UNDER THIS AGREEMENT, UNDER ANY
STATUTE, OR UNDER ANY PROVISION OF THE CHARTER OR BYLAWS PROVIDING FOR
INDEMNIFICATION, IS NOT PAID IN FULL BY THE COMPANY WITHIN TWENTY (20) DAYS
AFTER A WRITTEN REQUEST FOR PAYMENT THEREOF HAS FIRST BEEN RECEIVED BY THE
COMPANY, INDEMNITEE MAY, BUT NEED NOT, AT ANY TIME THEREAFTER BRING AN ACTION
AGAINST THE COMPANY TO RECOVER THE UNPAID AMOUNT OF THE CLAIM AND, SUBJECT TO
SECTION 13 OF THIS AGREEMENT, INDEMNITEE SHALL ALSO BE ENTITLED TO BE PAID FOR
THE EXPENSES (INCLUDING ATTORNEYS’ FEES) OF BRINGING SUCH ACTION (SUCH EXPENSES,
“ENFORCEMENT EXPENSES”), REGARDLESS OF WHETHER INDEMNITEE IS ULTIMATELY
DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION OR ADVANCES.  IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 4(C), THE COMPANY
SHALL HAVE THE BURDEN OF PROVING INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
OR ADVANCEMENT, AS THE CASE MAY BE.  THE COMPANY SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION 4(C) THAT THE PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT
VALID, BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR BEFORE
ANY SUCH ARBITRATOR THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF THIS
AGREEMENT.  IT SHALL BE A DEFENSE TO ANY SUCH ACTION (OTHER THAN AN ACTION
BROUGHT TO ENFORCE A CLAIM FOR EXPENSES INCURRED IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION) THAT INDEMNITEE HAS NOT
MET THE STANDARDS OF CONDUCT WHICH MAKE IT PERMISSIBLE UNDER APPLICABLE LAW FOR
THE COMPANY TO INDEMNIFY INDEMNITEE FOR THE AMOUNT CLAIMED, BUT THE BURDEN OF
PROVING SUCH DEFENSE SHALL BE ON THE COMPANY AND INDEMNITEE SHALL BE ENTITLED TO
RECEIVE INTERIM PAYMENTS OF EXPENSES PURSUANT TO SECTION 4(A) UNLESS AND UNTIL
SUCH DEFENSE MAY BE FINALLY ADJUDICATED BY COURT ORDER OR JUDGMENT FROM WHICH NO
FURTHER RIGHT OF APPEAL EXISTS. IT IS THE PARTIES’ INTENTION THAT IF THE COMPANY
CONTESTS INDEMNITEE’S RIGHT TO INDEMNIFICATION, THE QUESTION OF INDEMNITEE’S
RIGHT TO INDEMNIFICATION SHALL BE FOR THE COURT TO DECIDE, AND NEITHER THE
FAILURE OF THE COMPANY (INCLUDING THE BOARD, ANY COMMITTEE OR SUBGROUP OF THE
BOARD, INDEPENDENT LEGAL COUNSEL, OR ITS STOCKHOLDERS) TO HAVE MADE A
DETERMINATION THAT INDEMNIFICATION OF INDEMNITEE IS PROPER IN THE CIRCUMSTANCES
BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT REQUIRED BY
APPLICABLE LAW, NOR AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING THE BOARD,
ANY COMMITTEE OR SUBGROUP OF THE BOARD, INDEPENDENT LEGAL COUNSEL, OR ITS
STOCKHOLDERS) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL CREATE A PRESUMPTION THAT INDEMNITEE HAS OR HAS NOT MET THE APPLICABLE
STANDARD OF CONDUCT. THE INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN GOOD FAITH
IF THE INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF THE
COMPANY, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO THE
INDEMNITEE BY THE OFFICERS OF THE COMPANY IN THE COURSE OF THEIR DUTIES, OR ON
THE

 

6

--------------------------------------------------------------------------------


 


ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR ON INFORMATION OR RECORDS GIVEN OR
REPORTS MADE TO THE COMPANY BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY
AN APPRAISER OR OTHER EXPERT SELECTED WITH REASONABLE CARE BY THE COMPANY.  IN
ADDITION, THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY OTHER
DIRECTOR, OR OF ANY OFFICER, AGENT OR EMPLOYEE OF THE COMPANY SHALL NOT BE
IMPUTED TO THE INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT.  WHETHER OR NOT THE FOREGOING PROVISIONS
OF THIS SECTION 4(C) ARE SATISFIED, IT SHALL IN ANY EVENT BE PRESUMED THAT THE
INDEMNITEE HAS AT ALL TIMES ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  ANYONE
SEEKING TO OVERCOME THIS PRESUMPTION SHALL HAVE THE BURDEN OF PROOF.


 


(D) NOTICE TO INSURERS.  TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE
POLICY OR POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR TRUSTEES OF THE COMPANY, INDEMNITEE SHALL BE COVERED BY
SUCH POLICY OR POLICIES IN ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM
EXTENT OF THE COVERAGE AVAILABLE FOR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT
OR TRUSTEE UNDER SUCH POLICY OR POLICIES.  IF, AT THE TIME OF THE RECEIPT OF A
NOTICE OF A CLAIM PURSUANT TO SECTION 4(B) HEREOF, THE COMPANY HAS DIRECTOR AND
OFFICER LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF
THE COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 


(D)   SELECTION OF COUNSEL.  IN THE EVENT THE COMPANY SHALL BE OBLIGATED UNDER
SECTION 4(A) HEREOF TO PAY THE EXPENSES OF ANY PROCEEDING AGAINST INDEMNITEE,
THE COMPANY, IF APPROPRIATE, SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH
PROCEEDING, WITH COUNSEL APPROVED BY INDEMNITEE, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, UPON THE DELIVERY TO INDEMNITEE OF WRITTEN NOTICE OF ITS
ELECTION SO TO DO. AFTER DELIVERY OF SUCH NOTICE, APPROVAL OF SUCH COUNSEL BY
INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY THE COMPANY, THE COMPANY WILL
NOT BE LIABLE TO INDEMNITEE UNDER THIS AGREEMENT FOR ANY FEES OF COUNSEL
SUBSEQUENTLY INCURRED BY INDEMNITEE WITH RESPECT TO THE SAME PROCEEDING,
PROVIDED THAT (I) INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY COUNSEL IN ANY SUCH
PROCEEDING AT INDEMNITEE’S EXPENSE; AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY
INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY, (B) INDEMNITEE SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE
COMPANY AND INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE OR (C) THE COMPANY
SHALL NOT, IN FACT, HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH
PROCEEDING THEN THE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE AT THE
EXPENSE OF THE COMPANY.


 

5.     Additional Indemnification Rights: Nonexclusivitv.

 


(A)   SCOPE.  NOTWITHSTANDING ANY OTHER PROVISION OF HIS AGREEMENT, THE COMPANY
HEREBY AGREES TO INDEMNIFY THE INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY
LAW, NOTWITHSTANDING THAT SUCH INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY
THE OTHER PROVISIONS OF THIS AGREEMENT, THE CHARTER, THE BYLAWS OR BY STATUTE. 
IN THE EVENT OF ANY CHANGE, AFTER THE DATE OF THIS AGREEMENT, IN ANY APPLICABLE
LAW, STATUTE, OR RULE WHICH EXPANDS THE RIGHT OF A DELAWARE CORPORATION TO
INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN OFFICER, SUCH CHANGES SHALL
BE DEEMED TO BE WITHIN THE PURVIEW OF INDEMNITEE’S RIGHTS AND THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.  IN THE EVENT OF ANY CHANGE IN ANY APPLICABLE
LAW, STATUTE OR RULE WHICH

 

7

--------------------------------------------------------------------------------


 


NARROWS THE RIGHT OF A DELAWARE CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD
OF DIRECTORS OR AN OFFICER, SUCH CHANGES, TO THE EXTENT NOT OTHERWISE REQUIRED
BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS AGREEMENT SHALL HAVE NO
EFFECT ON THIS AGREEMENT OR THE PARTIES’ RIGHTS AND OBLIGATIONS HEREUNDER.


 


(B)   NONEXCLUSIVITV.  THE INDEMNIFICATION PROVIDED BY THIS AGREEMENT SHALL NOT
BE DEEMED EXCLUSIVE OF ANY RIGHTS TO WHICH INDEMNITEE MAY BE ENTITLED UNDER THE
CHARTER, THE BYLAWS, ANY AGREEMENT, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED
MEMBERS OF THE BOARD, THE DGCL, OR OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH
OFFICE. THE INDEMNIFICATION PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS TO
INDEMNITEE FOR ANY ACTION TAKEN OR NOT TAKEN WHILE SERVING IN AN INDEMNIFIED
CAPACITY EVEN THOUGH HE OR SHE MAY HAVE CEASED TO SERVE IN ANY SUCH CAPACITY AT
THE TIME OF ANY COVERED PROCEEDING.


 

 

6.     Partial Indemnification.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred in the
investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such expenses, judgments, fines or penalties to
which Indemnitee is entitled.

 

7.     Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise.  For example, the Company and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

 

8.     Officer and Director Liability Insurance.  For so long as Indemnitee
serves on the Board, the Company shall continue in effect, and take all
reasonable action necessary to maintain and provide, “directors and officers”
insurance with coverage levels at least as great as those in effect immediately
prior to the date hereof and covering the Indemnitee; provided, that the Company
may adjust and/or reduce such coverage levels from time to time with the prior
approval of two-thirds (2/3rds) of the directors.  In all policies of director
and officer liability insurance, Indemnnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer, or of the Company’s key employees, if Indemnitee
is not an officer or director but is a key employee.

 

9.     Severability.  Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement

 

8

--------------------------------------------------------------------------------

 


 

shall not constitute a breach of this Agreement.  Without limiting the
generality of the foregoing, this Agreement is intended to confer upon
Indemnitee indemnification rights to the fullest extent permitted by applicable
laws.  The provisions of this Agreement shall be severable as provided in this
Section 9.  If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then (a) such invalidated
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto, (b) the Company shall nevertheless indemnify Indemnitee to give
the maximum effect to the intent of the parties hereto, and (c) the balance of
this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

10.  Coordination with Other Rights to Indemnification.

 

The Company acknowledges that the Indemnitee may be employed by, otherwise
affiliated with, or appointed by, another person or entity, and may be entitled
to, or may be provided, indemnification by such other person or entity (the
“Third Party Indemnitor”) or its Affiliates (as defined below) for certain
expenses and liabilities for which the Indemnitee may also be entitled to seek
indemnification from the Company pursuant to this Agreement, the Amended and
Restated Certificate of Incorporation and the Amended and Restated Bylaws of the
Company, or otherwise (the “Company Indemnified Expenses”). The Company
acknowledges and agrees that, as between the Company and its subsidiaries, on
the one hand, and the Third Party Indemnitor and its Affiliates (other than the
Company and its subsidiaries), on the other hand, the Company shall be primarily
liable to the Indemnitee with respect to any Company Indemnified Expenses and
any liability of the Third Party Indemnitor or its Affiliates to the Indemnitee
shall be secondary liability. In recognition of the primary liability of the
Company, the Company agrees that, in the event that the Third Party Indemnitor
or any of its Affiliates pays any Company Indemnified Expenses to and on behalf
of the Indemnitee, reimburses the Indemnitee for any Company Indemnified
Expenses paid by the Indemittee or advances amounts to the Indemnitee (including
by way of any loan) for the payment of Company Indemnified Expenses, then
(i) the Company shall pay to the Third Party Indemnitor any amounts so paid,
reimbursed or advanced, to the extent that the Indemnitee would have been
entitled to indemnification of such Company Indemnified Expenses and (ii) the
Third Party Indemnitor shall be subrogated to all of the rights of the
Indemnitee with respect to any claim that the Indemnitee could have brought
against the Company or any subsidiary with respect to any Company Indemnified
Expenses that have been paid, reimbursed or advanced to or on behalf of the
Indemnitee. All such payments to the Third Party Indemnitor shall be made within
twenty (20) days of the receipt by the Company of written notice from the Third
Party Indemnitor of such payment, reimbursement or advance, accompanied by
documentation showing, in reasonable detail, the Company Indemnified Expenses so
paid, reimbursed or advanced by the Third Party Indemnitor or any or its
Affiliates. The Company shall also reimburse the Third Party Indemnitor and its
Affiliates for all expenses, including legal expenses, incurred in enforcing
this Section 10.

 

For purposes of this Section 10, “Affiliate” means, with respect to any
specified person or entity, such other person or entity directly or indirectly
controlling, controlled by or under common control with such specified person or
entity. For purposes of the foregoing definition, “control,” when used with
respect to any specified person or entity, means the power to direct the
management and policies of such person or entity, directly or indirectly,
whether

 

9

--------------------------------------------------------------------------------


 

through ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

11.  Exceptions.  Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 


(A)   CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY OR ADVANCE EXPENSES TO
INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
(I) PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER
THIS AGREEMENT OR ANY OTHER STATUTE OR LAW OR OTHERWISE AS REQUIRED UNDER
SECTION 145 OF THE DGCL OR (II) ANY PROCEEDING THAT IS A COUNTERCLAIM BROUGHT IN
CONNECTION WITH A PROCEEDING INITIATED AGAINST THE INDEMNITEE AND SUCH
COUNTERCLAIM IS EITHER A MANDATORY COUNTERCLAIM OR IS DEFENSIVE IN NATURE, BUT
SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES MAY BE PROVIDED BY THE COMPANY
IN SPECIFIC CASES IF THE BOARD OF DIRECTORS FINDS IT TO BE APPROPRIATE;


 


(B)   LACK OF GOOD FAITH.  TO INDEMNIFY INDEMNITEE FOR ANY EXPENSES INCURRED BY
INDEMNITEE WITH RESPECT TO ANY PROCEEDING INSTITUTED BY INDEMNITEE TO ENFORCE OR
INTERPRET THIS AGREEMENT, IF A COURT OF COMPETENT JURISDICTION FINALLY
DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS MADE BY INDEMNITEE IN SUCH
PROCEEDING WAS NOT MADE IN GOOD FAITH OR WAS FRIVOLOUS;


 


(C)   INSURED CLAIMS.  TO INDEMNIFY INDEMNITEE FOR EXPENSES OR LIABILITIES OF
ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, JUDGMENTS, FINES, ERISA
EXCISE TAXES OR PENALTIES, AND AMOUNTS PAID IN SETTLEMENT) TO THE EXTENT SUCH
EXPENSES OR LIABILITIES HAVE BEEN PAID DIRECTLY TO INDEMNITEE BY AN INSURANCE
CARRIER UNDER A POLICY OF OFFICERS’ AND DIRECTORS’ LIABILITY INSURANCE
MAINTAINED BY THE COMPANY; OR


 


(D)   CLAIMS UNDER SECTION 16(B) OF THE EXCHANGE ACT OR SECTION 304 OR 306 OF
THE SARBANES-OXLEY ACT.  TO INDEMNIFY INDEMNITEE ON ACCOUNT OF ANY SUIT IN WHICH
JUDGMENT IS RENDERED AGAINST THE INDEMNITEE FOR (I) DISGORGEMENT OF PROFITS MADE
FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE COMPANY
PURSUANT TO THE PROVISIONS OF SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR
PROVISIONS OF ANY FEDERAL, STATE OR LOCAL STATUTORY LAW OR (II) ANY
REIMBURSEMENT OF THE COMPANY BY THE INDEMNITEE OF ANY BONUS OR OTHER
INCENTIVE-BASED COMPENSATION OR EQUITY-BASED COMPENSATION OR OF ANY PROFITS
REALIZED BY THE INDEMNITEE FROM THE SALE OF SECURITIES OF THE COMPANY, IN EACH
CASE PURSUANT TO SECTION 304 OR 306 OF THE SARBANES-OXLEY ACT OF 2002 AND THE
RULES AND REGULATIONS UNDER THE EXCHANGE ACT ADOPTED PURSUANT THERETO.


 

12.  Construction of Certain Phrases.  For purposes of this Agreement references
to the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employee
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture; trust or other enterprise,
Indemnitee shall stand in the same position

 

10

--------------------------------------------------------------------------------


 

under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.


 


(B)   FOR PURPOSES OF THIS AGREEMENT, REFERENCES TO “OTHER ENTERPRISES” SHALL
INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE
TAXES ASSESSED ON INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN; AND
REFERENCES TO “SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE
AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY WHICH IMPOSES DUTIES
ON, OR INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT WITH
RESPECT TO AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS, OR BENEFICIARIES; AND IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO
BE IN THE INTEREST OF THE PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT
PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.

 

13.  Attorneys’ Fees.  In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as apart of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

 

14.  Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:


 


(A)   AUTHORITY.  THE COMPANY HAS ALL NECESSARY POWER AND AUTHORITY TO ENTER
INTO, AND BE BOUND BY THE TERMS OF, THIS AGREEMENT, AND THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE UNDERTAKINGS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN
DULY AUTHORIZED BY THE COMPANY.


 


(B)   ENFORCEABILITY.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE
COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF, SHALL BE A LEGALLY VALID AND
BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’
RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY.


 

15.  Miscellaneous.

 


(A)   GOVERNING LAW. THIS AGREEMENT AND ALL ACTS AND TRANSACTIONS PURSUANT
HERETO AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED,
CONSTRUED

 

11

--------------------------------------------------------------------------------


 

and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflict of law.


 


(B)   ENTIRE AGREEMENT; ENFORCEMENT OF RIGHTS.  THIS AGREEMENT SETS FORTH THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREIN AND MERGES ALL PRIOR DISCUSSIONS BETWEEN THEM. NO MODIFICATION OF OR
AMENDMENT TO THIS AGREEMENT, NOR ANY WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT,
SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE PARTIES TO THIS AGREEMENT.
THE FAILURE BY EITHER PARTY TO ENFORCE ANY RIGHTS UNDER THIS AGREEMENT SHALL NOT
BE CONSTRUED AS A WAIVER OF ANY RIGHTS OF SUCH PARTY.


 


(C)   CONSTRUCTION.  THIS AGREEMENT IS THE RESULT OF NEGOTIATIONS BETWEEN AND
HAS BEEN REVIEWED BY EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE COUNSEL, IF
ANY; ACCORDINGLY, THIS AGREEMENT SHALL BE DEEMED TO BE THE PRODUCT OF ALL OF THE
PARTIES HERETO, AND NO AMBIGUITY SHALL BE CONSTRUED IN FAVOR OF OR AGAINST ANY
ONE OF THE PARTIES HERETO.


 


(D)   NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED SUFFICIENT WHEN
DELIVERED PERSONALLY OR SENT BY TELEGRAM OR FORTY-EIGHT (48) HOURS AFTER BEING
DEPOSITED IN THE U.S. MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH POSTAGE
PREPAID, AND ADDRESSED TO THE PARTY TO BE NOTIFIED AT SUCH PARTY’S ADDRESS AS
SET FORTH BELOW OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


 


(E)   COUNTERPARTS AND FACSIMILE. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  EXECUTED SIGNATURE PAGES TO THIS
AGREEMENT MAY BE DELIVERED BY ELECTRONIC FACSIMILE (INCLUDING VIA ELECTRONIC
MAIL) AND SUCH FACSIMILES WILL BE DEEMED AS SUFFICIENT AS IF ACTUAL SIGNATURE
PAGES HAD BEEN DELIVERED.


 


(F)    SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE COMPANY
AND ITS SUCCESSORS AND ASSIGNS, AND INURE TO THE BENEFIT OF INDEMNITEE AND
INDEMNITEE’S HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS.


 


(G)   SUBROGATION.  IN THE EVENT OF ADVANCEMENT OR INDEMNIFICATION UNDER THIS
AGREEMENT, THE COMPANY, TO THE EXTENT OF SUCH PAYMENT, SHALL BE SUBROGATED TO
ALL OF THE RIGHTS OF CONTRIBUTION OR RECOVERY OF INDEMNITEE AGAINST OTHER
PERSONS, AND INDEMNITEE SHALL TAKE, AT THE REQUEST OF THE COMPANY, ALL
REASONABLE ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF
SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO EFFECTIVELY BRING SUIT
TO ENFORCE SUCH RIGHTS.


 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement as of the day and year set forth
on the first page of this Agreement.

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

7140 Office Circle

 

 

 

Evansville, IN 47715

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------